ORDER

PER CURIAM.
Appellant, Jeffrey G. Lange, appeals the trial court’s judgment in this dissolution of marriage action. Appellant argues the trial court erred in denying him maintenance, classifying and distributing certain property and ordering appellant to pay respondent a portion of her attorney’s fees. The trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence and no error of law appears. No jurisprudential purpose would be served by a written opinion. The trial court’s judgment is affirmed in accordance with Rule 84.16(b).